Citation Nr: 1724479	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1971 to July 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2016.  A transcript of the hearing is of record.

This case was previously before the Board in April 2016 when it was remanded for further development.  It has now returned to the Board for additional appellate action. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifests Level I hearing loss in the right ear and Level II hearing loss in the left ear.

2.  The Veteran's headaches most nearly approximate less frequent attacks than one characteristic prostrating attack every two months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an initial compensable rating for headaches are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the April 2016 remand orders of the Board.  In response to the Board's remand, the Veteran was provided a VA audiological examination in May 2016.  Records of VA treatment dated through December 2016 were also obtained and added to the claims file.  A statement of the case (SOC) was issued in June 2016 addressing the claim for entitlement to an initial compensable rating for headaches.  The Veteran perfected the appeal for an initial higher rating for headaches and this issue has returned to the Board.  The claim for a compensable rating for hearing loss was also readjudicated in a June 2016 supplemental statement of the case (SSOC). Therefore, VA has complied with the remand orders of the Board. 


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Hearing Loss

Service connection for left ear hearing loss was awarded in a February 2009 rating decision with an initial noncompensable evaluation assigned effective November 15, 2008.  The November 2010 rating decision on appeal continued the noncompensable rating for left ear hearing loss, but service connection for right ear hearing loss was granted in a January 2013 rating decision.  The Veteran's disability was recharacterized as bilateral hearing loss and is still rated as noncompensable.  The Veteran contends that a compensable rating is warranted as his hearing loss is of sufficient severity to adversely affect his life and functioning and requires a left ear hearing aid.   

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's hearing was examined by a VA contract examiner in January 2009.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
15
20
25
20
25
LEFT
20
30
35
40
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.    

The Veteran's most severe hearing loss was demonstrated at the most recent VA examination, conducted in May 2016.  The audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
40
LEFT
35
35
60
65
70

Speech audiometry revealed a speech recognition ability of 100 percent in the right ear and 96 percent in the left ear based on the Maryland CNC word recognition test.  

The Veteran's most severe hearing loss as measured by audiogram was demonstrated at the May 2016 VA examination.  At that time, the right ear manifested a puretone threshold average of 36 Hz and a left ear puretone threshold average of 58 Hz.  However, the word recognition scores recorded at the January 2009 VA contract examination demonstrate worse hearing than those noted in May 2016.  In order to provide the most benefit to the Veteran, the Board will utilize the threshold average from the May 2016 examination and the word recognition scores from the January 2009 examination.   This translates to Level I hearing impairment in the right ear and Level II hearing impairment under Table VI.  

Level I hearing in one ear and Level II hearing in the other warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss.  The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Headaches

Service connection for headaches not otherwise specified (NOS) was granted in the April 2015 rating decision on appeal.  An initial noncompensable evaluation was assigned effective November 20, 2014.  The Veteran contends that an increased rating is warranted for the headache disability as it requires treatment with medication two times a day.  

The Veteran's headaches are rated under Diagnostic Code 8100 pertaining to migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  
After review of the evidence, the Board finds that the Veteran's headaches most nearly approximate the criteria associated with the current noncompensable  evaluation.  The Veteran is prescribed medication for his headaches, but has not received any specific treatment for the condition.  Upon VA examination in March 2015, he reported experiencing one to two headaches a week of varying severity.  The headaches were centered on the top and front of his head and were described as pulsating or throbbing.  The examiner determined that the Veteran did not experience any prostrating attacks of headache pain or prostrating attacks of non-migraine headache pain.  The Veteran did not have "very frequent" headaches and he did not experience frequent prostrating or prolonged attacks.  The March 2015 VA examiner also found that the Veteran's headaches did not affect his ability to work.

The evidence of record establishes that the Veteran experiences one to two headaches a week that are not prostrating.  These findings are contemplated by the current noncompensable rating which provides for headaches that occur less frequently than an average of one characteristic prostrating attack a month over several months.  The Board notes that the Veteran has not provided any specific statements in support of the claim or describing his headaches and their effects, aside from noting that he takes medication twice a day to control his headache pain.  The Board finds the use of medication for non-prostrating headaches is an aspect of the disability that is contemplated by the currently assigned rating.  

Accordingly, the Board finds that the Veteran's headaches do not most nearly approximate the criteria for an increased compensable rating under Diagnostic Code 8100 at any time during the rating period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.




Other Considerations

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He retired in December 2013 from his work at the United States Postal Service after 17 years and does not claim that he is unable to work due to the service-connected hearing loss or headaches..  There is no lay or medical evidence indicating that the Veteran is unemployable due to any of the disabilities on appeal.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected conditions.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an initial compensable rating for headaches is denied. 




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


